DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                  
This office action is in response to the RCE filed on 04/23/2021.  Claims 1-18 remain pending with claims 1, 2, 8, 10, 13 and 15 have been amended.                              

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                    

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.                           
In the remarks, Applicants made one main argument.                      
It can be seen from the disclosure of Figure 3 that, in Nakajima, only the display data is sampled by the sampling and first latch circuit 322 in synchronization with the sampling pulses, and only the display data, that is finally output to the display area 31 for displaying via the second latch circuit 323 and the DAC 324, is obtained via the sampling.  Accordingly, Applicants respectfully submit that Nakajima does not show or suggest “receiving an original display data signal comprising a display mode bit, a gate line scanning data bit, and a data voltage data bit; sampling the display mode bit, the gate line scanning data bit, and the data voltage data bit of the original display data signal based on a clock input signal; obtaining a display mode signal, a gate line scanning signal, and an initial data voltage signal, respectively, based on the display mode bit, the gate line scanning data bit, and the data voltage data bit as sampled,” as cited in claim 1.                                     
This argument is not persuasive as the instant application specification does not even disclose/support the amended features of “sampling the display mode bit, and/or “sampling the gate line scanning data bit”, and/or “sampling the data voltage data bit”, of the original display data”.  In paragraph [0165], the instant application specification only discloses that “when the original display data signal is sampled, it is required to count the number of pulses in the clock input signals to obtain the display mode data bit, the gate line scanning data bit, and the data voltage data bit”.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.               
RE claim 1, the limitation of “sampling the display mode bit, the gate line scanning data bit, and the data voltage data bit of the original display data bit” in lines 5-6 is not described in the specification 
Claims 2-7 are depending on claim 1 and therefore are rejected on the same basis as claim 1.                
RE claim 8, the limitation of “a signal sampling circuit configured to sample the display mode bit, the gate line scanning data bit, and the data voltage data bit of the original display data signal” in lines 5-6 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.         
Claims 9-12 are depending on claim 8 and therefore are rejected on the same basis as claim 8.                  
RE claim 13, the limitation of “a signal sampling circuit configured to sample the display mode bit, the gate line scanning data bit and the data voltage data bit of the original display data signal” in lines 5-6 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.         
Claims 14-18 are depending on claim 16 and therefore are rejected on the same basis as claim 16.               
 
The 35 U.S.C. § 103 Rejection to claims 1-18 dated 01/18/2021 is reiterated below for Applicant’s convenience.                          
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (US 2002/0135556), hereafter as Nakajima.                              
RE claims 1, 8 and 13, Nakajima discloses the invention substantially as claimed.                    
Nakajima discloses that a system and a method of using it (see figure 3 and sections [0045], [0046]), comprising: a display apparatus comprising a display panel (see figure 3 and section [0047]; i.e., LCD panel) and a display drive apparatus and a method of display driving (see figure 3 and sections [0045], [0046]; i.e., first horizontal driving system 32 or second horizontal driving system 33), wherein the display drive apparatus is arranged on the display panel (see figure 3 and section [0047]) and comprises: a display data signal receiving circuit configured to receive an original display data signal (see figure 3 and sections [0050], [0051]; i.e., the sampling and first latch circuit 322 is supplied with image/display data from an external image data supply source); a signal sampling circuit configured to sample the original display data signal based on a clock input signal to obtain, from the original display data signal, a display mode signal, a gate line scanning signal, and an initial data voltage signal (see figure 3 and sections [0050], [0051]; i.e., the sampling and first latch circuit 322 sequentially samples the display/image data which supplied from an external image data supply source synchronously with the sampling pulse outputted from the horizontal shift register 321, the sampling pulse is in the cycle of the H clock pulse in response to the H start pulse generated/supplied by clock generating circuit 35, and the sampled data is latched into latch circuit 323 of one line 1H corresponding to each column line of the display area 31, the horizontal scanning carried out by the shift register 321 reads on gate line scanning signal, sampled data of one line 1H reads on an initial data voltage signal); a data shifting circuit configured to shift the initial data voltage signal according to the display mode signal to obtain a data 
However, Nakajima does not disclose the identical system configuration of contacts as shown in claims above.  But any variations of system configuration of contacts is a matter of design choice and would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, because such variations of system configuration of contacts in electronic circuitry is of a particular placement of contact in a conductive measuring device and was held to be obvious matter of design choice.  See In re Kuhle, 526F.2d 553, 188 USPQ 7 (CCPA 1975).                  
RE claims 9 and 14, Nakajima in view of the rationale above disclose that the display data signal receiving circuit is a serial peripheral interface (see sections [0051], [0064], [0066]; i.e., image/display data is inputted serially from external source).                          
RE claims 2, 6, 10 and 15, Nakajima in view of the rationale above disclose that wherein the signal sampling circuit comprises: a first counter configured to count the number of pulses in the clock input signal, and acquire a display mode data bit, a gate line scanning data bit, and a data voltage data bit from the original display data signal respectively according to the number of pulses counted (see section [0057] and figure 4 and its associated depictions; i.e., H counter 41); a display mode determining 
RE claims 3, 11 and 16, Nakajima in view of the rationale above disclose that wherein the data shifting circuit comprises: a data bit determining circuit configured to determine the number of bits of a data voltage in the display mode signal (see sections [0086], [0087], [0088] and figure 5); and a shift register configured to shift the initial data voltage signal according to the number of bits of the data voltage to obtain the data voltage signal (see sections [0086], [0087], [0088] and figure 5; i.e., shift register 521 or shift register 531).                         
RE claims 7, 12 and 17, Nakajima in view of the rationale above disclose that wherein the display drive apparatus further comprises: a data latch configured to latch the data voltage signal after the data voltage signal is received, and write the latched data voltage signal into a pixel unit of the display apparatus after the gate line scanning signal of a current row is received (see figure 3 and sections [0051], [0052], [0066], [0046]; i.e., latch circuit 323 or latch circuit 333); a gate line scanning signal control circuit configured to output the gate line scanning signal of a next row after writing the data voltage signal is completed (see sections [0050], [0061], [0052], [0064], [0065]; i.e., the latch control circuit 36 or the latch control circuit 38 to repeatedly output the gate line scanning signal of a next row after writing the 1H data voltage signal is completed); a second counter configured to start to count when latching the data voltage signal, and stop counting after writing the data voltage signal is completed (see figure 4 and its associated depictions; i.e., H counter 41); and a first counter control 
RE claim 4, Nakajima in view of the rationale above disclose that wherein the obtaining the display mode signal based on the display mode data bit comprises: determining a current display state mode and a color display state mode for the display apparatus based on a value of each data bit of the display mode data bit (see sections [0008], [0037], [0042], [0043]); and generating a corresponding display mode signal according to the current display state mode and the color display state mode (see sections [0044], [0043]).                         
RE claim 5, Nakajima in view of the rationale above disclose that wherein the display state mode comprises one of: a no update mode, an all-clear mode, a normal display mode, and a display blinking mode (see sections [0008], [0037], [0042], [0043]); and the color display state mode comprises one of: a black-and-white display state mode and a colored display state mode (see sections [0008], [0037], [0042], [0043]).                                     
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (US 2002/0135556), hereafter as Nakajima, in view of the instant application admitted prior art, hereafter as AAPA.                              
RE claim 18, Nakajima in view of the rationale above disclose the invention substantially as claimed.                           
However, Nakajima in view of the rationale above do not specifically teach that a wearable device, the wearable device comprising the display apparatus.                        
The AAPA teaches that a wearable device, for example, smart watches, smart wristbands, or virtual reality glasses usually has a display function (see sections [0003], [0004]).                 
.                      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        


FFT
May 21, 2021